DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 63/034045 filed on 6/3/2020.

Claim Objections
Claim 8 is objected to because of the following informalities:  the end of line 12 ends with a period (.) and the end of line 4 ends with a period and semicolon (.;).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the end of claim 11 ends with two periods.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the end of line 7 ends with a period (.).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the end of the claim ends with a space between the final word and a period (filter .).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al, US 2016/0269727 A1 (Sze), in view of Kossentini et al, US 2012/0195367 A1 (Kossentini).

Regarding Claim 1, Sze discloses a method of video coding, executable by a processor, comprising: 
receiving a bitstream of data corresponding to an image having pre-determined multiple regions (Sze [0007] – Applying in-loop filtering to each filtering region according to the filter parameters determined for the filtering region, and signaling the filter parameters for each filtering region in an encoded video bit stream; [0083] – The in-loop filter component 1016 applies the same filters to the reconstructed picture data as the encoder, i.e., a deblocking filter, an SAO, and an ALF, in the same order to improve the quality of the reconstructed picture data. The output of the in-loop filter component 1016 is the decoded pictures of the video bit stream); and 
decoding the filter coefficients of the filters in the adaptive loop filter (Sze [0074] – the deblocking filter 904 operates to smooth discontinuities at block boundaries, i.e., TU and CU block boundaries, in a reconstructed picture. The ALF 908 implements an adaptive Wiener filtering technique to minimize distortion in the reconstructed picture as compared to the original picture. The ALF 908 may be region-based. That is, the ALF 908 may select a filter type for a picture from a predefined set of filter types, determine one or more sets of filter coefficients for the selected filter type, divide the picture into filtering regions, and select a set of filter coefficients for each region to be used in applying the filter type to the pixels).
However, Sze does not explicitly disclose determining a number from the bitstream corresponding to a number of filters in an adaptive loop filter associated with the image; decoding a region index to filter an index lookup table; and decoding the image based on the decoded filter coefficients and the decoded region index to filter the index lookup table.
Kossentini teaches determining a number from the bitstream corresponding to a number of filters in an adaptive loop filter associated with the image (Kossentini [0061] – The encoder and decoder may each be configured to maintain a table of filter sets, which table may contain one or more entries to represent all sets of predefined filters that have been made known between the encoder and decode. The table of filter sets may have finite size, such as one, two, four, or eight entries. Each entry in the table may provide a complete description of a given filter set and may include information relating to the type of the filters with each filter set, the shape, size or other dimensional information of the filters within the filter set, coefficients for the various filters included within the filter set, and so on; [0062] – there is shown an exemplary table of filter sets 200 in accordance with an embodiment of the invention. The table of filter sets 200 may be arranged into j rows and two columns. In this configuration, column 201 may include j index values); 
decoding a region index to filter an index lookup table (Kossentini [0061] – the encoder and decoder may each be configured to maintain a table of filter sets, which table may contain one or more entries to represent all sets of predefined filters that have been made known between the encoder and decode);
decoding the image based on the decoded filter coefficients and the decoded region index to filter the index lookup table (Kossentini [0057] – filter sets used in the encoding/decoding can be newly generated at the encoder side for subsequent use on the decoder side. A “newly generated filter set” may reference a filter set in which at least one of the filter(s) comprising the filter set is computed (in some cases content-adaptively) based on sample values of the video unit, or alternatively sample values of all or a subset of samples of the video picture in which the video unit has been defined; [0061] – Each entry in the table may provide a complete description of a given filter set and may include information relating to the type of the filters with each filter set, the shape, size or other dimensional information of the filters within the filter set, coefficients for the various filters included within the filter set, and so on).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sze to determine a number from the bitstream corresponding to a number of filters in an adaptive loop filter associated with the image and decode a region index to filter an index lookup table and decode the image based on the decoded filter coefficients and the decoded region index to filter the index lookup table, as taught by Kossentini. One would be motivated as the refinement of the filters in an ALF in order to decode to improve the video quality for the sequence.

Regarding Claim 5, Sze, in combination, further discloses the method of claim 1, wherein the decoding the image comprises: merging a set of regions of the image from among the pre-determined multiple regions; and decoding the merged set of regions using the same filter (Sze [0085] – after the filter parameters for filtering regions are determined, a merging scheme may be applied to determine if filtering regions can combined and a single set of filter parameters sent for the combined regions; [0090] – the in-loop filtering may be SAO filtering and in some embodiments, the in-loop filtering may be ALF. Referring now to FIG. 17, signaled filter parameters for filtering regions of a picture are decoded 1800 from the encoded bit stream).

Regarding Claim 6, Sze, in combination, further discloses the method of claim 5, wherein the set of regions is merged based on minimizing a rate distortion cost associated with merging the set of regions (Sze [0031] – The sizes of the transforms units and prediction units for a CU are determined by the video encoder during prediction based on minimization of rate/distortion costs; [0061] – the motion estimation component 820 performs tests on CUs in an LCU based on multiple inter-prediction modes (e.g., skip mode, merge mode, and normal or direct inter-prediction), PU sizes, and TU sizes using reference picture data from storage 818 to choose the best CU partitioning, PU/TU partitioning, inter-prediction modes, motion vectors, etc. based on a rate distortion coding cost).

Regarding Claim 7, Sze and Kossetini teach the method of claim 5, as outlined above. 
However, Sze does not explicitly disclose comprising signaling the filter coefficients associated with the multiple regions in the bitstream with one or more syntax elements
Kossentini teaches comprising signaling the filter coefficients associated with the multiple regions in the bitstream with one or more syntax elements (Kossentini [0061] – provide a complete description of a given filter set and, for example, may include information relating to the type of the filters; coefficients for the various filters included within the filter set; [0064] – predefined filter sets can be utilized over a plurality of different parameter sets; the term “parameter set" is defined in H.264 or WD3 and, within the present context, may be used in reference to a syntax that contains information relating to more than one slice; [0065] – a syntax element may be inserted into header 211 within the bitstream).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sze to signal the filter coefficients associated with the multiple regions in the bitstream with one or more 

With regard to claim 8, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [The Sze reference further teaches one or more computer-readable non-transitory storage media configured to store computer program code and one or more computer processors configured to access said computer program code (see Sze [0103])]

With regard to claim 12, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 12.
 
With regard to claim 13, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 13.

With regard to claim 14, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 14.
 
With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 15. [The Sze reference further teaches non-transitory computer readable medium having stored thereon a computer program for video coding (see Sze [0103])] 

With regard to claim 19, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 19. 

With regard to claim 20, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 20. 

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sze and Kossetini, and further in view of Joshi et al, US 2016/0094852 A1 (Joshi).

Regarding Claim 2, Sze and Kossetini teach the method of claim 1, as outlined above.
However, Sze does not explicitly disclose wherein the index is between 1 and the number of pre-determined regions, inclusively.
Joshi teaches the index is between 1 and the number of pre-determined regions, inclusively (Joshi [0118] – Fig. 6 includes a map 240 of index values (values 1, 2, and 3) that relate respective positions of pixels associated with the index values to an entry of palettes 244; [0119] – While map 240 is illustrated in the example of FIG. 6 as including an index value for each pixel position, it should be understood that in other examples, not all pixel positions may be associated with an index value relating the pixel value to an entry of palettes 244).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sze where the index is between 1 and the number of pre-determined regions, inclusively, as taught by Joshi. One would be motivated as the range reduces redundancy in the regions decoded.

Regarding Claim 3, Sze, Kossetini, and Joshi teaches the method of claim 2, as outlined above.

Kossetini teaches where based on the index being 1 or the number of pre-determined regions (Kossetini [0069] – the flag 305 may indicated that the pre-defined table entry identified by the LCU header is to be used and, when set (i.e., “one” or “TRUE” valued), that the newly generated filter set is to be used), wherein the region index to filter the index lookup table is not encoded in the bitstream, and wherein the region index is decoded using a default value ([0058] – one or more default filter sets may also be utilized in encoder(s) and/or decoder(s); [0069] – the flag 305 may indicated that the pre-defined table entry identified by the LCU header is to be used and, when set (i.e., “one” or “TRUE” valued); [0076] – A decoder may be configured to receive newly generated filter sets or parts thereof, e.g., which have been generated and transmitted at the encoder side. By definition, default filter sets may be hard-coded within a decoder).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sze so based on the index being 1 or the number of pre-determined regions, wherein the region index to filter the index lookup table is not encoded in the bitstream, and wherein the region index is decoded using a default value, as taught by Kossentini. One would be motivated as the default value reduces processing power when in the decoding stage of a method.

Regarding Claim 4, Sze, Kossetini, and Joshi teaches the method of claim 2, as outlined above.
However, Sze does not explicitly disclose based on the index being between 2 and the number of pre-determined regions minus 1, inclusively, wherein the region index to filter the index lookup table is decoded from the bitstream.
Kossetini [0062] – The table of filter sets 200 may be arranged into j rows and two columns. In this configuration, column 201 may include j index values (e.g., from 0 to j-1), each of which being associated with and used to refer to a different entry 203 contained with column 202 of the table 200. Each entry 203 may contain information relating to and completely specifying a different set of filters 203), 
inclusively, wherein the region index to filter the index lookup table is decoded from the bitstream (Kossetini [0059] – A “cached filter set” may reference a filter set that has previously been generated and communicated from the encoder to the decoder, either in the bitstream or out of band; [0061] – Each entry in the table may provide a complete description of a given filter set and, for example, may include information relating to the type of the filters with each filter set, the shape, size or other dimensional information of the filters within the filter set, coefficients for the various filters included within the filter set, and so on).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sze so based on the index being between 2 and the number of pre-determined regions minus 1, inclusively, wherein the region index to filter the index lookup table is decoded from the bitstream, as taught by Kossentini. One would be motivated as the range reduces redundancy in the regions decoded.

With regard to claim 9, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 9. 
With regard to claim 10, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 10. 
With regard to claim 11, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 11. 

With regard to claim 16, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 16.
With regard to claim 17, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 17.
With regard to claim 18, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/AMIR SHAHNAMI/Examiner, Art Unit 2483